 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   BRICE CHARLES BURKETT,                 Case No. 2:18-cv-01021 AFM
12
                        Plaintiff,
                                            JUDGMENT
13
            v.
14
     NANCY A. BERRYHILL, Acting
15
     Commissioner of Social Security,
16
                        Defendant.
17

18

19         In accordance with the Memorandum Opinion and Order Affirming Decision
20   of Commissioner filed concurrently herewith,
21         IT IS ORDERED AND ADJUDGED that the Commissioner’s decision is
22   AFFIRMED.
23

24   DATED: 3/4/2019
25

26                                        ____________________________________
                                               ALEXANDER F. MacKINNON
27                                        UNITED STATES MAGISTRATE JUDGE
28
